                                            Case 3:19-mc-80228-JD Document 3 Filed 10/07/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN THE MATTER OF RICHARD P.                       Case No. 19-mc-80228-JD
                                         LIEBOWITZ,
                                   8                       Plaintiffs,                     ORDER OF DISBARMENT
                                   9              v.                                       Re: Dkt. Nos. 1, 2
                                  10
                                         RICHARD P. LIEBOWITZ,
                                  11                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           To be a member of the bar of this Court, an attorney must be an active member in good

                                  14   standing of the State Bar of California. N.D. Cal. Civil L.R. 11-1(b). An attorney search on the

                                  15   State Bar of California’s website, http://www.calbar.ca.gov/, indicated that attorney Liebowitz is

                                  16   not an active member of the California bar, and so the Court issued an order directing him to show

                                  17   cause why his membership in the bar of this Court should not be terminated. Dkt. No. 1.

                                  18           Liebowitz’s response, Dkt. No. 2, is not responsive and does not say anything at all about

                                  19   his membership in the State Bar of California. He states that he has obtained “local co-counsel,”

                                  20   Dkt. No. 2 ¶ 1, but that is not sufficient.

                                  21           The Court consequently orders attorney Richard P. Liebowitz removed from the

                                  22   membership roll of the bar of this Court. In addition, attorney Liebowitz is ordered to disclose

                                  23   these OSC proceedings to any judge in this district before whom Liebowitz has a pending pro hac

                                  24   vice application.

                                  25           IT IS SO ORDERED.

                                  26   Dated: October 7, 2019

                                  27
                                                                                                   JAMES DONATO
                                  28                                                               United States District Judge
